Name: 2003/542/EC: Commission Decision of 17 July 2003 amending Decision 2000/96/EC as regards the operation of dedicated surveillance networks (Text with EEA relevance) (notified under document number C(2003) 2522)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  health
 Date Published: 2003-07-24

 Avis juridique important|32003D05422003/542/EC: Commission Decision of 17 July 2003 amending Decision 2000/96/EC as regards the operation of dedicated surveillance networks (Text with EEA relevance) (notified under document number C(2003) 2522) Official Journal L 185 , 24/07/2003 P. 0055 - 0058Commission Decisionof 17 July 2003amending Decision 2000/96/EC as regards the operation of dedicated surveillance networks(notified under document number C(2003) 2522)(Text with EEA relevance)(2003/542/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community(1), and in particular of Article 3(a), (b), (c), (d) and (e) thereof,Whereas:(1) Commission Decision No 2000/96/EC of 22 December 1999 on the communicable diseases to be progressively covered by the Community network under Decision No 2119/98/EC of the European Parliament and of the Council(2) lists the communicable diseases and special health issues to be progressively covered by epidemiological surveillance.(2) It is necessary to specify those communicable diseases and special health issues for which dedicated surveillance networks have already been put in place in order to ensure the effective operation of those networks and that the designated structures/authorities are aware of their responsibilities.(3) Each Member State should nominate contact points, which may be institutions, services, departments or other bodies, to ensure that the Community network is informed regularly and without delay of events, data, statistics, and information regarding communicable diseases and special health issues covered by dedicated surveillance networks. One of those contact points or another appropriate body should act as a coordinating structure.(4) Operating procedures of the dedicated surveillance network should be communicated to the Community network in order to improve comparability and compatibility of data.(5) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 7 of Decision No 2119/98/EC,HAS ADOPTED THIS DECISION:Article 1Decision 2000/96/EC is amended as follows:1. In Article 4 the present text becomes paragraph 1 and the following paragraph 2 is added:"2. The communicable diseases and special health issues for which a dedicated surveillance network has been put in place are marked with an asterisk in Annex I.Member States shall, through their designated structures and/or authorities, specify a contact point for each dedicated surveillance network, delegated to be their national representative to provide data and information in accordance with Articles 3 and 4 of Decision No 2119/98/EC.Each dedicated surveillance network will collect relevant surveillance data and information, will ensure coordination within its structure, and will without delay communicate them to the Community network.The dedicated surveillance network will also provide the Community network with its operating procedures, addressing at least the topics listed in Annex III."2. The Annexes to Decision 2000/96/EC are amended as set out in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 17 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 3.10.1998, p. 1.(2) OJ L 28, 3.2.2000, p. 50.ANNEXThe Annexes to Decision 2000/96/EC are amended as follows:1. Annex I is replaced by the following:"ANNEX I1. COMMUNICABLE DISEASES AND SPECIAL HEALTH ISSUES TO BE PROGRESSIVELY COVERED BY THE COMMUNITY NETWORK AS REFERRED TO IN ARTICLE 11.1. For the communicable diseases and special health issues listed in this Annex, epidemiological surveillance within the Community network is to be performed by the standardised collection and analysis of data in a way that is to be determined for each communicable disease and special health issue when specific dedicated surveillance networks are put in place.2. DISEASES2.1. Diseases preventable by vaccinationDiphtheriaInfections with Haemophilus influenza group B(1)Influenza(2)Measles(3)MumpsPertussis(4)PoliomyelitisRubellaSmallpoxTetanus2.2. Sexually-transmitted diseasesChlamydia infectionsGonococcal infectionsHIV-infection(5)Syphilis2.3. Viral hepatitisHepatitis AHepatitis BHepatitis C2.4. Food- and water-borne diseases and diseases of environmental originAnthraxBotulismCampylobacteriosisCryptosporidiosisGiardiasisInfection with Enterohaemorrhagic E. coli(6)LeptospirosisListeriosisSalmonellosis(7)ShigellosisToxoplasmosisTrichinosisYersinosis2.5. Other diseases2.5.1. Diseases transmitted by non-conventional agentsTransmissible spongiform encephalopathies, variant Creutzfeldt-Jakob's disease(8)2.5.2. Air-borne diseasesLegionellosis(9)Meningococcal disease(10)Pneumococcal infectionsTuberculosis(11)2.5.3. Zoonoses (other than those listed in 2.4)BrucellosisEchinococcosisRabiesQ-feverTularaemia2.5.4. Serious imported diseasesCholeraMalariaPlagueViral haemorrhagic fevers(12)3. SPECIAL HEALTH ISSUES3.1. Nosocomial infections3.2. Antimicrobial resistance(13)(1) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(2) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(3) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(4) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(5) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(6) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(7) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(8) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(9) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(10) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(11) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(12) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk.(13) Those communicable diseases and special health issues for which a dedicated surveillance network is in place are marked with an asterisk."2. The following Annex III is added:"ANNEX IIITOPICS TO BE ADDRESSED BY OPERATING PROCEDURES OF DEDICATED SURVEILLANCE NETWORKS TO BE SUBMITTED TO THE COMMUNITY NETWORK AS REFERRED TO IN ARTICLE 4.21. Coordinating structure and decision-making process.2. Project management administration and supervision.3. Case definitions, nature, and type of data to be collected.4. Data management and protection, including data access and confidentiality.5. Ways in which data are made comparable and compatible (quality requirements and data validation).6. Appropriate technical means and the procedures by which the data are to be disseminated and analysed at Community level (data dissemination and reporting).7. Proposed public health action, infection control procedures, and laboratory procedures."